779 N.W.2d 499 (2010)
Maria C. ABAY, Personal Representative of the Estate of Mira E. Abay, Plaintiff/Counter-Defendant-Appellant,
v.
DAIMLERCHRYSLER INSURANCE COMPANY, Defendant/Counter-Plaintiff/Cross-Plaintiff/Third-Party-Appellee, and
Daimlerchrysler Corporation, a/k/a Chrysler LLC, Defendant-Appellee, and
James E. Trent and Kelly Rose Brooks, Defendants/Cross-Defendants, and
Auto Club Group Insurance Company, d/b/a AAA Michigan, and Alvin Jerome Taylor, Third-Parties.
Docket No. 139725. COA No. 283624.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the August 13, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the insurance policy issued by DaimlerChrysler Insurance Company is ambiguous, and (2) whether the insurance policy violates any provisions of the no-fault act, MCL 500.3101 et seq. The motion for leave to file brief amicus curiae is GRANTED.